ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_01_EN.txt. SEPARATE OPINION OF
PRESIDENT JIMENEZ DE ARECHAGA

I concur in the Order of the Court for the reasons stated therein. I wish,
however, to add a few general comments on the question of the jurisdic-
tion of the Court with respect to the merits of the dispute and its relation
to the power of the Court under Article 41 of the Statute.

Article 41 constitutes the basis of the Court’s power to act with respect
to a request for interim measures. It is a provision which has been accepted
by all parties to the Statute and in such acceptance lies the element of
consent by States to this special form of jurisdiction. It has been de-
scribed as incidental jurisdiction because it is one which the Court is
calied upon to exercise as an incident of proceedings already before it.
It may be compared from this point of view with the jurisdiction granted
by Article 36, paragraph 6, of the Statute, according to which “‘in the event
of a dispute as to whether the Court has jurisdiction, the matter shall be
settled by the decision of the Court”. Both forms of incidental jurisdic-
tion must normally be exercised before jurisdiction over the merits is
finally determined.

The fact that Article 41 is an autonomous grant of jurisdiction to the
Court, independent from its jurisdiction over the merits of the dispute,
does not signify that the prospects of the Court’s jurisdiction with regard
to the merits are irrelevant to the granting of interim measures. They
are, on the contrary, highly relevant, but they come into play at a different
level and at a subsequent stage: not as the basis for the Court’s power to
act on the request, but as one among the circumstances which the Court
has to take into account in deciding whether to grant the interim measures.

The essential object of provisional measures is to ensure that the exe-
cution of a future judgment on the merits shall not be frustrated by the
actions of one party pendente lite. In cases in which there is no reasonable
possibility, prima facie ascertained by the Court, of jurisdiction on the
merits, it would be devoid of sense to indicate provisional measures to
ensure the execution of a judgment the Court will never render.

But the possibility of jurisdiction over the merits is only one among
other relevant circumstances. There are others to be taken into considera-
tion—such as the questions whether provisional measures are necessary to
preserve the rights of either party and whether the acts complained of
are capable of causing or of threatening irreparable prejudice to the
rights invoked. According to general principles of law recognized in
municipal systems, and to the well-established jurisprudence of this
Court, the essential justification for the impatience of a tribunal in

16
16 AEGEAN SEA (SEP. OP. JIMENEZ DE ARECHAGA)

granting relief before it has reached a final decision on its competence
and on the merits is that the action of one party “‘pendente lite” causes
or threatens a damage to the rights of the other,,of such a nature that it
would not be possible fully to restore those rights, or remedy the in-
fringement thereof, simply by a judgment in its favour. The Court’s
specific power under Article 41 of the Statute is directed to the preserva-
tion of rights “‘sub-judice’’ and does not consist in a police power over the
maintenance of international peace nor in a general competence to make
recommendations relating to peaceful settlement of disputes.

Before interim measures can be granted all relevant circumstances must
be present—including the possibility of jurisdiction over the merits.
However, to refuse interim measures it suffices for only one of the rele-
vant circumstances to be absent. From this point of view all the cir-
cumstances of the case—including that relating to the possibility of
jurisdiction over the merits—are placed on the same level: none has a
logical priority with respect to another. In view of the wide measure of
discretion granted by Article 41, the Court is entirely free to determine
in each case which of the relevant circumstances it will examine first.

In the present case the Court has found that interim measures were
not required in view of two circumstances: the existence of appropriate
means of reparation or satisfaction, with respect to the first Greek
complaint, and the action taken by the Security Council, with respect to
military actions or steps which might extend or aggravate the dispute.
Having reached this conclusion it was not necessary for the Court to
make any determination as to the prospects of its jurisdiction with regard
to the merits, even on a prima facie basis. The question of jurisdiction
over the merits could thus be left entirely unprejudiced, as was done in
similar cases by the Permanent Court in the Prince von Pless (P.C.I.J.,
Series A/B, No. 54, p. 153) and Polish Agrarian Reform (P.C.I.J., Series
A/B, No. 58, p. 179) cases and by this Court in the Zaterhandel (I.C.JT.
Reports 1957, p. 111) and Trial of Pakistani Prisoners of War (I.C.J.
Reports 1973, p. 330) cases.

The question of the Court’s jurisdiction thus remains entirely reserved
for a future judgment, after giving the parties full opportunity to plead
the important and delicate questions of law which have been raised in this
respect.

(Signed) E. JIMENEZ DE ARÉCHAGA.

17
